Citation Nr: 1013999	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  07-38 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a certificate of eligibility for a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to a certificate of 
eligibility for specially adapted housing or a certificate of 
eligibility for a special home adaptation grant.  In May 
2009, the Board remanded the claim for additional 
development.  In September 2009, the Veteran testified before 
the Board at a hearing that was held at the St. Louis, 
Missouri, RO.

In December 2009, the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  


REMAND

The Veteran asserts that he is entitled to a certificate of 
eligibility for specially adapted housing or a certificate of 
eligibility for a special home adaptation grant as a result 
of service-connected disabilities affecting his lower 
extremities.  Specifically, he asserts eligibility based upon 
his need for a wheelchair.

A veteran may be awarded specially adapted housing if he is 
entitled to compensation for permanent and total disability 
due to service-connected disability that results in the loss, 
or permanent loss of use of both lower extremities and 
requires the use of braces, crutches, canes, or a wheelchair 
in order to move from place to place; or, be service-
connected for blindness in both eyes, having only light 
perception, together with the loss, or loss of use of one 
lower extremity; or be service-connected for the loss, or 
permanent loss of use of one lower extremity, together with 
residuals of an organic disease or injury that affects 
balance or ability to move forward and requires the use of 
braces, crutches, canes, or a wheelchair in order to move 
from place to place; or be service-connected for the loss, or 
permanent loss of use of one lower extremity together with 
the loss, or permanent loss of use, of one upper extremity 
that affects balance or ability to move forward and requires 
the use of braces, crutches, canes, or a wheelchair in order 
to move from place to place.  38 U.S.C.A. § 2101(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.809 (2009).

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  In order to be entitled to 
special home adaptation, the veteran must not be entitled to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 nor have 
previously received assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a).  A veteran may be 
entitled to special home adaptation if the evidence shows 
service-connected vision of 5/200 or less in both eyes; or 
the loss, or permanent loss of use of both hands.  38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a (2009).  The 
assistance referred to in this section will not be available 
to any veteran more than once.  38 U.S.C.A. § 2102.

The term loss of use of a hand or foot is defined as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.  38 C.F.R. § 3.350(a)(2) (2009).

The record reflects that the Veteran is service-connected for 
a right lower extremity above-the-knee amputation (rated as 
80 percent disabling), a right femur disability (rated as 20 
percent disabling), for a left knee disability, status post 
total knee arthroplasty (rated as 30 percent disabling), a 
left Achilles tendon disability (rated as 10 percent 
disabling), and for a lumbar spine disability (rated as 10 
percent disabling).  He is considered permanently and totally 
disabled as a result of his service-connected disabilities.

The Veteran is service connected for disabilities of both 
lower extremities.  Therefore, the question is whether or not 
the Veteran's bilateral service-connected lower extremity 
disabilities either 1) result in the loss, or permanent loss 
of use of both lower extremities and require the use of 
braces, crutches, canes, or a wheelchair in order to move 
from place to place, or 2) result in the loss, or permanent 
loss of use of one lower extremity, together with residuals 
of an organic disease or injury that affects balance or 
ability to move forward and requires the use of braces, 
crutches, canes, or a wheelchair in order to move from place 
to place.

Complicating the Veteran's overall disability picture is the 
fact that, in addition to his multiple service-connected 
disabilities, the Veteran sustained severe burns over a large 
percentage of his body in August 2003, contributing 
substantially to his current level of disability.  Since 
sustaining the burns, the Veteran has been completely 
confined to a wheelchair; however, the Veteran is not 
service-connected for these burns and any disability arising 
from these burns cannot be taken into consideration when 
determining if the Veteran's service-connected disabilities 
result in disability severe enough to warrant specially 
adapted housing or a certificate of eligibility for a special 
home adaption grant.

In September 2009 testimony before the Board, the Veteran 
asserted that he had required the use of a wheelchair on a 
full time basis since 1998.  It was not until approximately 
2005, however, that he required the use of a motorized 
wheelchair.  Although acknowledging the severity of his burn 
injuries, the Veteran disagreed that he did not require the 
use of a wheelchair until after sustaining the burn injuries 
in 2003.  He argued that although he now has additional 
disabilities that also require the use of a wheelchair, his 
service-connected disabilities alone required the use of a 
wheelchair well before he sustained the additional burn 
injuries in 2003.

In his August 2005 claim, the Veteran stated that he had 
received treatment at the VA Medical Center in St. Louis 
since 1994.  Although an October 1994 report of VA 
examination is of record, comprehensive VA treatment records 
dated since 1994 have not been associated with the file.  
Because these records are pertinent insofar as they may 
demonstrate when the Veteran first required the use of a 
wheelchair and the reasons why he required the use of a 
wheelchair, they are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Private treatment records are also outstanding.  At his 
September 2009 hearing before the Board, the Veteran 
testified that he was currently receiving physical therapy at 
Washington University's Barnes Hospital and that he saw a 
private physician for pain management.  Because these records 
are relevant to his claim, an attempt to obtain them must be 
made.

The RO sent the Veteran letters during the pendency of the 
appeal which informed him generally that if he had evidence 
that he had not previously submitted, concerning his claim he 
should submit it or tell them about it.  VA, however, has 
adopted a regulation requiring that when it becomes aware of 
private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA 
will request that the claimant obtain the records and provide 
them to VA.  38 C.F.R. § 3.159(e)(2) (2009).  Since becoming 
aware of the private treatment records, it does not appear 
that VA has followed the procedures outlined in 38 C.F.R. 
§ 3.159(e)(2) (2009).

Records from the Social Security Administration (SSA) are 
also outstanding.  At his September 2009 hearing before the 
Board, the Veteran stated that he had been awarded disability 
benefits by SSA.  The decision and the records upon which 
this grant of benefits was based are not included in the 
claims file.  Because the decision and medical records upon 
which an award of Social Security disability benefits was 
predicated may be relevant to the Veteran's claim, efforts to 
obtain those outstanding records should be made.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991).

Lastly, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the 
Veteran was afforded a VA examination with respect to this 
claim in October 2005, the examiner did not provide an 
opinion regarding whether the Veteran's use of a wheelchair 
is required because of his service-connected disabilities.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (A 
medical opinion is adequate if it describes the disability in 
sufficient detail so that the Board's evaluation is a fully 
informed one).  
Accordingly, the examination is inadequate for rating 
purposes and a remand is required in order that an additional 
examination may be scheduled.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in St. Louis, Missouri, dated 
from 1994 to the present.  All attempts 
to secure these records must be 
documented in the claims file.  
Specifically, the AOJ must follow the 
procedures outlined in 38 C.F.R. 
§ 3.159(c)(2) (2009) and 38 C.F.R. 
§ 3.159(e) (2009).

2.  After obtaining the necessary 
authorizations from the Veteran, obtain 
and associate with the claims file 
medical records from Washington 
University's Barnes Hospital pertaining 
to physical therapy, and the medical 
records pertaining to pain management.  
In attempting to obtain these records, 
the AOJ must follow the procedures 
outlined in 38 C.F.R. § 3.159(c)(1) 
(2009) and 38 C.F.R. § 3.259(e) (2009).

If the Veteran fails to furnish the 
necessary releases, he should be 
advised to submit the treatment records 
himself as per 38 C.F.R. § 3.159(e)(2) 
(2009).  All attempts to secure these 
records must be documented in the 
claims file.

3.  Contact the SSA and obtain and 
associate with the claims file copies of 
the Veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA.  
38 C.F.R. § 3.159(c)(2)(2009).

4.  Schedule the Veteran for a VA 
examination to ascertain whether, as a 
result of service-connected 
disabilities only, the Veteran has 
either 1) the loss, or permanent loss 
of use of both lower extremities and 
requires the use of braces, crutches, 
canes, or a wheelchair in order to move 
from place to place, or 2) the loss, or 
permanent loss of use of one lower 
extremity, together with residuals of 
an organic disease or injury that 
affects balance or ability to move 
forward and requires the use of braces, 
crutches, canes, or a wheelchair in 
order to move from place to place.  It 
is imperative that the examiner 
understand that the Veteran is not 
service-connected for his burns and any 
disability arising from the burns 
cannot be considered when determining 
of the Veteran requires the use of a 
wheelchair.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  A rationale must 
be articulated for all opinions 
provided, with citation to relevant 
medical findings.  If an opinion cannot 
be provided without resorting to mere 
speculation, the examiner must state 
why the opinion cannot be provided 
without resorting to mere speculation.

5.  After the development listed above, 
and any other development deemed 
necessary by the AOJ, has been 
completed, the AOJ should readjudicate 
the claim.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case.  
Allow the appropriate time for 
response, then return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



